CROCKETT, Chief Justice
(concurring) :
I concur with the decision in refusing to-interfere with the order of the trial court. As is reiterated so often, due to his advantaged position and prerogatives, he is and should be allowed considerable latitude-of discretion in such matters. Neverthe*30less, in view of the complaint about the rigidity of the order, I think it not amiss to make these comments: It gives custody of the boys to the father every weekday, and to the mother part of every weekend. The father argues that this breaking into every weekend will always prevent the planning of weekend recreational activities. If applied in absolute rigidity it will also at times adversely affect plans of the mother. The answer to this dilemma perhaps could be found by these parties committing themselves to the idea that the paramount objective should be the welfare and character building of their sons; and that this requires the highest possible degree of love and guidance from both parents in a mature and reasonable way.
It is to be hoped that after passions have subsided, and upon mature reflection, the parties can themselves, or through the intermediary of these boys, now emerging into manhood, arrange at such times as is necessary and desirable an adjustment and tolerance of each other’s plans by the trading of custody time, and thus create a much happier situation and have a number of beneficial aspects for all concerned. The trial judge probably had in mind such possibility in fashioning the decree in generality as he did. He appears to have done a commendable job in dealing with one of the most perplexing situations the courts have to deal with: the arrangement of the ■custody of children between divorced parents who in fact love their children but where there is an atmosphere laden with tensions because rivalry and emotions play too large a part in their contending for custody.
CALLISTER, J., concurs in the result.